Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 4/12/2019 and IDS filed on 4/12/2019. 
Claims 1-19 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 5, 6, 15, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (U.S. Pub. No. 2016/0368390 A1).

As per claim 1, Yang discloses:
A system for a vehicle, comprising: 
a bidirectional power converter (See Figure 1, i.e. bi-directional Dc-AC – 30, See Figure 2 – Bi-direction converter 30); 
a vehicle controller configured to, in response to a pilot signal indicating a connection to a charging station, cause the converter to initiate power flow from the station to the vehicle (See Para [0124]-[0126], i.e. receives charging instruction dashboard…control module…control bi-directional DC-AC…charge, See Figure 1 & 2 –control module 60 , See Para [0060]–[prior art detect charging from grid (station), control converter to charge the vehicle]) ; and 
an electric vehicle service equipment (EVSE) controller configured to, in response to detecting a connection to another vehicle, generate the pilot signal to indicate to the another vehicle that the another vehicle is connected to a charging station to cause the converter to generate power to transfer to the another vehicle (See Para [0060], i.e. energy control device … vehicle …outputs analog signal CP…second electric vehicle…control the power battery…discharging state, See Para [0132]-[0134], i.e. CC signal is effective…V to V function by detecting a level of the connection plug…detect a CP signal, See Para [0071]-[0080], i.e. output a charging…signal CP, See Para [0101]-[0123]).

As per claim 2, Yang discloses all of the features of claim 1 as discloses above wherein Yang also discloses wherein causing the power flow to the vehicle includes operating the converter using phase-shift modulation such that primary converter switches are leading and secondary converter switches are lagging and causing the power flow to the another vehicle includes operating the converter such that secondary converter switches are leading and primary converter switches are lagging (See Para [0043]-[0046], i.e. IGBT1 to…IGBT12, See Para [0068]-[0083], i.e. DC-AC…three-phase –[Prior art operate and transform into three-phase with switching, therefore include the phase shift/difference as cited above]).

As per claim 3, Yang discloses all of the features of claim 1 as discloses above wherein Yang also discloses wherein the pilot signal is further indicative of power status, available power, or charge state (See Para [0060], i.e. energy control device … vehicle …outputs analog signal CP…second electric vehicle…control the power battery…discharging state, See Para [0132]-[0134], i.e. CC signal is effective…V to V function by detecting a level of the connection plug…detect a CP signal, See Para [0071]-[0080], i.e. output a charging…signal CP, See Para [0101]-[0123]).

As per claim 5, Yang discloses all of the features of claim 3 as discloses above wherein Yang also discloses wherein a duty cycle of the pilot signal is indicative of a maximum amount of current during power flow and transfer (See Para [0124]-[0126], i.e. receives charging instruction dashboard…control module…control bi-directional DC-AC…charge, See Figure 1 & 2 –control module 60 , See Para [0060])

As per claim 6, Yang discloses all of the features of claim 1 as discloses above wherein Yang also discloses wherein the EVSE controller is further configured to engage a proximity interlock prior to initiating the power flow (See Figure 3A, i.e. connection between first and second vehicle, See Para [0060], i.e. energy control device … vehicle …outputs analog signal CP…second electric vehicle…control the power battery…discharging state, See Para [0132]-[0134], i.e. CC signal is effective…V to V function by detecting a level of the connection plug…detect a CP signal, See Para [0071]-[0080], i.e. output a charging…signal CP, See Para [0101]-[0123]).

As per claim 15, Yang discloses:
A method for a vehicle, comprising:
 responsive to a pilot signal indicating a connection to a charging station (See Para [0124]-[0126], i.e. receives charging instruction dashboard…control module…control bi-directional DC-AC…charge, See Figure 1 & 2 –control module 60 , See Para [0060]–[prior art detect charging from grid (station), control converter to charge the vehicle]), cause a bidirectional converter  (See Figure 1, i.e. bi-directional Dc-AC – 30, See Figure 2 – Bi-direction converter 30) to initiate power flow from the station to the vehicle (See Para [0124]-[0126], i.e. receives charging instruction dashboard…control module…control bi-directional DC-AC…charge, See Figure 1 & 2 –control module 60 , See Para [0060]–[prior art detect charging from grid (station), control converter to charge the vehicle]); 
and responsive to detecting a connection to off-board vehicle, generate the pilot signal to cause the converter to generate power to transfer to off-board the vehicle (See Para [0060], i.e. energy control device … vehicle …outputs analog signal CP…second electric vehicle…control the power battery…discharging state, See Para [0132]-[0134], i.e. CC signal is effective…V to V function by detecting a level of the connection plug…detect a CP signal, See Para [0071]-[0080], i.e. output a charging…signal CP, See Para [0101]-[0123]).

As per claim 16, Yang discloses all of the features of claim 15 as discloses above wherein Yang also discloses wherein the pilot signal is further indicative of power 
As per claim 19, Yang discloses all of the features of claim 15 as discloses above wherein Yang also discloses wherein causing the power flow to the vehicle includes operating the converter using phase-shift modulation such that primary converter switches are leading and secondary converter switches are lagging and causing the power flow to off-board the vehicle includes operating the converter such that secondary converter switches are leading and primary converter switches are lagging  (See Para [0043]-[0046], i.e. IGBT1 to…IGBT12, See Para [0068]-[0083], i.e. DC-AC…three-phase –[Prior art operate and transform into three-phase with switching, therefore include the phase shift/difference as cited above]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2016/0368390 A1) in view of Jefferies et al. (U.S. Pub. No. 2016/0138980 A1).

As per claims 4 and 17, Yang discloses all of the features of claims 1 and 15 respectively as discloses above.
Yang does not discloses: wherein the pilot signal is a 1-kilohertz square wave signal.
However, Jefferies discloses: wherein the pilot signal is a 1-kilohertz square wave signal (See Para [0024]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Jefferies into the 

teaching of Yang because it would allow for a design to be in standard with SAE (See 

Para [0024]).


As per claim 18, Yang and Jefferies discloses all of the features of claim 17 as discloses above wherein Yang also discloses wherein a duty cycle of the pilot signal is indicative of a maximum amount of current during power flow and transfer  (See Para [0124]-[0126], i.e. receives charging instruction dashboard…control module…control bi-directional DC-AC…charge, See Figure 1 & 2 –control module 60 , See Para [0060]).




Allowable Subject Matter
s 7-14 are allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Yang discloses a system for a vehicle comprising: a bidirectional converter (See Figure 1, i.e. bi-directional Dc-AC – 30, See Figure 2 – Bi-direction converter 30). Yang does not dislcoses: a pair of switches configured to, in a first position, connect a charge port of the vehicle to a first controller of the vehicle that causes the converter to initiate power flow from a charging station to the vehicle in response to a pilot signal from the charging station indicating a connection to the charging station  and  in a second position, connect the charge port to a second controller of the vehicle that generates the pilot signal to cause the converter to transfer power off-board the vehicle in response to a proximity signal indicating a connection to the off-board the vehicle, as recited in independent claim 7, where claims 8-14 depend directly and/or indirectly from.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHA T NGUYEN/Primary Examiner, Art Unit 2851